—Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered August 8, 2007. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree, robbery in the second degree and burglary in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously reversed as a matter of discretion in the interest of justice and on the law and a new trial is granted (see People v Cruz, 45 AD3d 1462 [2007]). Present—Scudder, P.J., Centra, Carni and Pine, JJ.